COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EJ Madison, LLC., a Texas Limited            §               No. 08-17-00229-CV
  Liability Company,
                                               §                  Appeal from the
                       Appellant,
                                               §                205th District Court
  v.
                                               §             of El Paso County, Texas
  Pro-Tech Diesel, Inc.,
                                               §              (TC# 2015-DCV2479)
                        Appellees.
                                               §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until September 18, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Steven L. Hughes, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before September 18, 2018.


              IT IS SO ORDERED this 17th day of August, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.